DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
In response to the applicant arguments, that the combination of Valenza’s replacement of an access point in view of Cox’ dynamic assignment of access point identities to facilitate replacement of one access point with another does not teach or suggest: A method comprising: allocating a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; detecting that the a second wireless station is a substitute to the first wireless station; and in response to the detecting that a second wireless station is a substitute to the first wireless station, allocating the first wireless channel to the second wireless station in a manner as recited by the claimed invention; the examiner respectfully disagrees. Valeza teaches DNAC 412 determines that new AP 404 does not have the same access interface as old AP 404, DNAC 412 may determine that new AP 404 is a newly introduced AP into  enterprise network 100 that does not replace any old AP (see paragraph 0145); if at S502, DNAC 412 determines that new AP 404 has the same access interface as old AP 402, then at S506, DNAC 412 can search database 414 to retrieve identification and configuration profiles (see paragraph 0146) and DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP (see paragraph 0147) where determine if the new AP is to replace (substitute) the old AP through determining if the new AP has the same access interface as the old AP and would provision configuration profiles of the old AP to the new AP .  Cox teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002) where the AP are configured with operational parameters such as radio channels and when the AP needs to be replaced, the new AP would be configured with the operational parameters, radio channel, of the previous AP. The combination of Valenza and Cox shows that when determining a old AP with configurations, configured radio channels, is a replaced with a new AP that that would require to retrieve and push the configuration to the new AP teaches the claim limitations of allocating a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; detecting that the a second wireless station is a substitute to the first wireless station; and in response to the detecting that a second wireless station is a substitute to the first wireless station, allocating the first wireless channel to the second wireless station in a manner as recited by the claimed invention.  Therefore, the claims 1, 13 and 25 remain rejected under Velenza and Cox.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 12, 23, 24 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenza et al. (US 2020/0162328 A1; hereinafter “Valenza”) in view of Cox et al. (US 2007/0025306 A1; hereinafter “Cox”).
For claim 1, Valenza teaches detecting that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocating a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that the second wireless station is the substitute to the first wireless station, allocating the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability
For claim 11, Valenza fails to explicitly teach wherein allocating the first wireless channel to the second wireless station includes communicating an identity of the first wireless channel to the second wireless station. Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention have the configuration information and profile of Valenza to include the operational parameters that includes radio channels as taught by Cox.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability. 
For claim 12, Valenza teaches wherein detecting that the second wireless station is a substitute to the first wireless station includes detecting replacement of the first wireless station with the second wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP; determines if the new AP has the same interface as the old AP and if it is the same it is replacement).
For claim 13, Valenza teaches a communication management resource operative to: detect that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocate a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that the second wireless station is a substitute to the first wireless station, allocate the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability
For claim 23, Valenca fails to explicitly teach wherein the communication management resource is further operative to communicate an identity of the first wireless channel to the second wireless station. Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention have the configuration information and profile of Valenza to include the operational parameters that includes radio channels as taught by Cox.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability. 
For claim 24, Valenza teaches wherein the communication management resource is further operative to: detect physical replacement of the first wireless station with the second wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP; determines if the new AP has the same interface as the old AP and if it is the same it is replacement).
For claim 25, Valenza teaches a computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (see paragraphs 0162 – 0164): detect that a second wireless station is a substitute to the first wireless station (see paragraph 0143; DNAC 412 detects attachment of new AP 404 to enterprise network, see paragraph 0144; DNAC 412 determines whether new AP 404 has the same access interface as old AP 402. In one example, DNAC 412 may access database 414 and query database 412 for profile(s) of old AP 402 and see paragraph 0147; DNAC 412 can provision new AP 404 with retrieved identification and configuration profiles of old AP 402 by pushing the retrieved identification and configuration profiles to WLC 408, which would in turn push the retrieved identification and configuration profiles to new AP; determination is made if the new AP replaces the old AP).  Valenza does not explicitly teach allocate a first wireless channel to a first wireless station, the first wireless channel selected from multiple available wireless channels; and in response to the detecting that the second wireless station is a substitute to the first wireless station, allocate the first wireless channel to the second wireless station.  Cox from the field of communication similar to that of Valenza teaches APs often require a network administrator to configure a wide variety of operational parameters--such as radio channels, transmit power, Service Set Identifiers, etc.--to ensure proper operation of the AP at a given location. After a configuration parameter set is configured, a network administrator typically assigns a static identity to the AP and associates this identity to the parameter set. Assigning an identity to each AP statically, however, means that the identify needs to be reconfigured during device replacements. Especially in large network deployments, this may require a considerable amount of time, configuration overhead, and/or dedicated IT personnel with sufficient skill or knowledge to configure the newly installed access points. Thus, there is a need for dynamic assignment of AP identities so that when an AP needs to be replaced, the new AP can be configured with a desired set of operational parameters, such as the configuration parameters of the previous AP with minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability (see paragraph 0002).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to configure the operational parameters which includes radio channels and to configure the new AP with the operational parameters of the pervious AP of Cox when Valenza when the configuration information and profiles are pushed to the new AP.  The motivation for doing this is to provide for an efficient system which can minimized configuration overhead, and a quick turnaround time so as reduce the affect on network availability

Allowable Subject Matter
Claim(s) 2 – 10, 14 – 22 and 26 – 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dusi et al. (US 2016/0164716 A1) and Mueck et al. (US 2017/0188241 A1) are cited to show a REUSE AND MANAGEMENT OF WIRELESS CHANNELS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464